Citation Nr: 1642760	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to the service-connected bilateral knee disability. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected bilateral knee disability. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected bilateral knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John Eugene Walus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing in August 2016.  A transcript of the hearing is associated with the electronic claims file.  The record was held open for a period of 60 days to afford the Veteran an opportunity to submit additional records; he submitted private treatment records in September 2016.  There has been no waiver of this additional evidence.  Upon remand, the Agency of Original Jurisdiction (AOJ) should consider this evidence.

When this case was previously before the Board in March 2015, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims on appeal. 

The Veteran contends that service connection is warranted for a low back disability, hypertension, and psychiatric disabilities as they are related to service or, alternatively, to include as secondary to the service-connected knee condition, including stress and pain medications used to treat the knees.

Specifically, the Veteran testified that while in the Navy, he was stationed on a ship and that due to his height, he had to bend everywhere on the ship.  He stated that this put strain on his back, and he started to have back problems that continued to the present as a result.  He also testified that his hypertension and acquired psychiatric disability are related to the lengthy claims process through VA.  

Moreover, the Veteran claims entitlement to a TDIU based on his knees, low back, and psychiatric disabilities.

Low Back 

In response to the Board's remand, the Veteran was afforded a VA examination in July 2015 in which the VA examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  The examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's current back condition was less likely than not caused by or related to the complaints of low back pain in March and May 1977 and his reports of near-constant stooping while serving aboard ship.  The examiner stated that while the service treatment records documented an acute low back condition, this condition resolved as there was no further sequealae with normal separation examination, and the current back condition was a separate and distinct process with no relationship.  The examiner noted that the Veteran did physical jobs for 25 to 30 years after he left the military service.  The examiner opined that the lower back condition was neither caused nor aggravated by the Veteran's service-connected bilateral knee disability as per the review of the history VA treatment records.

The Board finds that clarification is required from the July 2015 VA examiner as the Veteran reported continuous problems with his back since service, and the opinion regarding secondary service connection is conclusory and did not address stress and pain medications used to treat the knees.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Hypertension

In response to the Board's remand, the Veteran was afforded a VA examination in August 2015 in which the VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that after review of available service treatment records, VA treatment records, the Veteran's history, and previous VA examination, there was no documented/objective evidence that showed continued symptomatology or a chronic condition of hypertension since the military service.

The Board finds that clarification is required from the August 2015 VA examiner as the examiner did not properly address the etiological questions posed regarding direct and secondary service connection; that is, the examiner focused on whether hypertension showed continued symptomatology or was a chronic condition.

Acquired Psychiatric Disability 

The Veteran was afforded a VA examination in August 2015 in which the VA examiner diagnosed unspecified depressive disorder and stated that there were a number of factors that appeared clinically to be more relevant to the Veteran's mental state to include substance use, legal problems, marital problems, and financial problems.  The examiner opined that it was less likely than not that the claimed conditions were caused or aggravated by the Veteran's service-connected bilateral knee disability, to include stress and medications associated with knee pain.  The examiner stated that VBMS records were reviewed in detail, and documentation regarding diagnosis or treatment of psychiatric disorders in service could not be found. 

The Board finds that clarification is required from the August 2015 VA examiner as the examiner did not properly address the etiological question posed regarding direct service connection, and the opinion regarding secondary service connection is conclusory.  See generally Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. 120, 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Moreover, VA treatment records show diagnoses of anxiety disorder and major depression.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a psychiatric disability other than unspecified depressive disorder, the issue of entitlement to service connection for a psychiatric disability, other than unspecified depressive disorder, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for an acquired psychiatric disability, and the VA examiner did not address the etiology of all acquired psychiatric disability diagnosed during the pendency of this appeal.  Therefore, the issue must be remanded.



TDIU

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities; provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16 (a).

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Although the Veteran does not currently meet the percentage threshold requirements for TDIU, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16 (b).  However, the Board is prohibited from assigning TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service, for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, after development upon remand, if the Veteran does not meet the threshold criteria for TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.

The Board finds that, on remand, a TDIU examination should ascertain the functional and occupational impact of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development of the issue of entitlement to service connection for an acquired psychiatric disability including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). 

2.  Obtain any relevant outstanding VA treatment records and any relevant outstanding private treatment records, should they exist.  For any private treatment records, obtain the appropriate signed releases from the Veteran, and associate any additional records with the claim. 

3.  Return the record to the VA examiner who conducted the July 2015 VA examination regarding the Veteran's back claim.  The electronic claims file should be made available to and be reviewed by the examiner.  If the July 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the claimed back disability is (i) etiologically related to any incident of active duty service, to include the Veteran's complaints of low back pain in March and May 1977 and his reports of near-constant stooping while serving aboard ship, or (ii) was caused or aggravated by the Veteran's service-connected bilateral knee disability, to include stress and medications associated with knee pain. 


In rendering this opinion, the VA examiner should also specifically address VA treatment records in November 1991 in which a VA provider linked the Veteran's low back condition to compensation from his knee disability.

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  Return the record to the VA examiner who conducted the August 2015 VA examination regarding the Veteran's hypertension claim.  The electronic claims file should be made available to and be reviewed by the examiner.  If the August 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the claimed hypertension is (i) etiologically related to any incident of active duty service, or (ii) was caused or aggravated by the Veteran's service-connected bilateral knee disability, to include stress and medications associated with knee pain. 

In rendering this opinion, the VA examiner should also address the Veteran's contentions that his hypertension is related to the lengthy claims process through VA.

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5.  Return the record to the VA examiner who conducted the August 2015 VA examination regarding the Veteran's acquired psychiatric disability claim.  The electronic claims file should be made available to and be reviewed by the examiner.  If the August 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the claims file, including the service treatment records and the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any acquired psychiatric disability that was diagnosed during the pendency of this claim, to include  unspecified depressive disorder, anxiety disorder, and major depression are (i) etiologically related to any incident of active duty service, or (ii) were caused or aggravated by the Veteran's service-connected bilateral knee disability, to include stress and medications associated with knee pain. 

In rendering this opinion, the VA examiner should also address a VA treatment record from October 2010 in which the Veteran's depression was associated with his naval service and injuries and address the Veteran's contentions that his acquired psychiatric disability is related to the lengthy claims process through VA. 

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

6.  The Veteran should be scheduled for a VA examination before an appropriate examiner to determine functional effects of his service-connected disabilities, either individually or taken in their totality, relative to his ability to obtain or maintain a substantially gainful occupation that his education and occupational experience would otherwise permit him to undertake. 

The examiner should review the electronic claims file and note such review in the examination report.  The examiner should provide a rationale for any opinion expressed.

The examiner must not consider and must not discuss impairment related to nonservice-connected disability and the Veteran's age. 

7.  Thereafter, if there is evidence of unemployability due solely to service-connected disability, and the claim is not granted, then the matter should be submitted to the Director, Compensation Service, for extraschedular consideration of TDIU.

8.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, to include a review of all new medical evidence, and provided an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


